Citation Nr: 0116501	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for organic brain syndrome 
secondary to service-connected malaria.

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has maintained that the opinion of a VA 
psychologist J.A.M. in 1989 was that the veteran had 
developed an organic mental disorder secondary to cerebral 
malaria.  He claimed that this opinion was based on one year 
of tests and evaluation.  He stresses that he did not undergo 
a VA examination in August 1999, as indicated in the 
statement of the case furnished in April 2001, because he is 
currently incarcerated.  He maintains that he was denied on 
the basis of a nonexistent evaluation.

A review of the record shows that the veteran was evaluated 
by a VA psychologist, Dr. M., in 1989 and December 1990.  The 
examiner indicated that the test findings showed a mild 
organic mental disorder which was apparently secondary to 
cerebral malaria.  The evidence shows that the veteran was 
not examined in August 1999, but rather his claims folder was 
reviewed by a board composed of a VA psychiatrist, a 
neurologist and a specialist in internal medicine.  The 
record also
shows that the veteran was last examined by the VA for 
compensation purposes in 1991.  At that time psychological 
testing was not performed.  In view of these facts, the Board 
is of the opinion that additional development is warranted.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any medical 
records during his incarceration 
pertaining to treatment for the disability 
in issue which that are not already on 
file.  He should be informed that the 
August 1999 examination referenced in the 
statement of the case was a report of a 
review of his records by a board of three 
VA specialists.

3.  A VA neuropsychiatric examination and 
a psychological evaluation should be 
conducted to determine the nature, 
severity, and etiology of any organic 
mental disorder.  All tests and studies 
deemed necessary must be conducted.  The 
claims folder and a copy of this remand 
should be made available to the examiners 
for review in conjunction with the 
examination.  As the veteran is 
incarcerated, consideration should be 
given to whatever arrangements can be 
made to have such examinations conducted, 
to include use of prison or state or 
federal physician and psychologist.  
Bolton v. Brown, 8 Vet. App. 185, 191 
(1995) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  Following the 
examinations, it is requested that the 
physician render an opinion as to whether 
it is as likely as not that the veteran 
has an organic mental disorder?  If yes, 
whether it is as likely as not that the 
service connected malaria caused or 
aggravates the organic mental disorder?  
It is requested that the examiner comment 
on the clinical significance of the 
evaluations conducted by Dr. M in 
November 1989 and December 1990 as they 
relate to the current diagnosis.  A 
complete rationale for all opinions 
expressed should included in the report.

4.  Thereafter, the RO should 
readjudicate this issue.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



